        Case 1:21-mj-00276-RMM Document 14 Filed 06/14/21 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       *
                                               *
      vs.                                      *
                                               *    Case No.: 21-mj-276-RMM
EZEKIEL KURT STECHER                           *
                                               *
      Defendant                                *


                       CONSENT MOTION TO CONTINUE
                       STATUS CONFERENCE HEARING

      COMES NOW, the Defendant, Ezekiel Kurt Stecher, by and through counsel

Michael E. Lawlor, and Brennan, McKenna & Lawlor, Chtd., and hereby moves this

Honorable Court with the consent of the United States, to continue the status hearing

currently scheduled for Tuesday, June 15, 2021. In support of this Motion counsel

state the following:

      1.     The Defendant is scheduled to appear before this Honorable Court on

Tuesday, June 15, 2021 for a status hearing.

      2.     The undersigned counsel respectfully asks this Court to continue the

current status hearing for approximately 90 days so that counsel for Mr. Stecher can

review the discovery provided in this case.

      3.     This request is made with the consent of Government Counsel,

Assistant United States Attorney Emory V. Cole.



                                         1
       Case 1:21-mj-00276-RMM Document 14 Filed 06/14/21 Page 2 of 2



      4.     Mr. Stecher consents to the tolling of the speedy trial clock for an

additional 90 days.

      WHEREFORE, for the foregoing reasons, the Defendant respectfully requests

this Honorable Court continue the current status conference hearing of Tuesday,

June 15, 2021 for 90 days.

                                             Respectfully submitted,

                                                 Michael E. Lawlor
                                             ________________________
                                             Michael E. Lawlor, Esquire
                                             Brennan, McKenna & Lawlor, Chtd.
                                             6305 Ivy Lane, Suite 700
                                             Greenbelt, Maryland 20770
                                             301.474.0044
                                             mlawlor@verizon.net.com


                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on June 14, 2021, a copy of the foregoing was sent

to the United States Attorney’s Office for the District of Columbia, via email.

                                             Michael E. Lawlor
                                             _____________________
                                             Michael E. Lawlor, Esquire




                                         2
